DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claim 1-6 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doherty et al (US 20100258136), hereinafter Doherty, in view of Formica et al (US 2011/0197341), hereinafter Formica.
Regarding claims 1 and 9, Doherty teaches at least one headgear section and a method for making a headgear section for a headgear for use in positioning a respiratory mask on a patient’s face (Fig. 23, Paragraph 221), the headgear section comprising:
a first headgear component including an outer textile (Fig. 23: L1) and an inner textile (Fig. 23: L2)and a three-dimensional (3D) spacer fabric between the outer textile and the inner textile (Fig. 23: G, paragraph 221);
a second headgear component (Fig. 23: 17.2); and
a joint (Fig. 23: joint at connection between the layers) interconnecting the first headgear component and the second headgear component thereby forming at least one headgear section with a pocket. (Fig. 23: pocket between fabric layers L2 and 17.2)
Doherty does not disclose how the layers of fabric are connected.
However, Formica teaches a headgear section and a method of making a headgear section (Fig. 41, paragraphs 171-173, paragraph 187) which teaches an ultrasonic welding joint interconnecting the head gear components. (Paragraph 171, the fabric outer layers may be ultrasonically cut with an ultrasonic welder, fig. 41, to join the layers together.)

It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have used an ultrasonic welder to join the fabric layers together as taught by Formica to provide rounded edges which provides less facial marking for the user and more comfortable feel for the user’s face. (Paragraph 172)

Regarding claims 2 and 10, Doherty in view of Formica teaches the at least one headgear section of claim 1 and the method of making of claim 9, and Formica further teaches wherien the first headgear component is ultrasonically die cut and welding to round its edges. (Fig. 41, paragraph 172)

Regarding claims 3 and 11, Doherty in view of Formica teaches the at least one headgear section of claim 1 and the method of claim 9, and Doherty in view of Formica further teach wherein end welds of the first and second headgear components (Formica Paragraphs 171-173 and Fig. 41 teaches ultrasonic welding) form the pocket such that the at least one headgear section comprises a pocket component. (Doherty Fig. 23, a pocket is formed between fabric layers L2 and 17.2)

Regarding claims 4 and 12, Doherty in view of Formica teaches the at least one headgear section of claim 1 and the method of claim 9 and further teaches wherien the second headgear component comprises a pocket fabric. (Fig. 23 of Doherty, pocket between 17.2 and L2, paragraph 221, constructed of Lycra or similar material)

Regarding claims 5 and 13, Doherty in view of Formica teaches the at least one headgear section of claim 1 and the method of claim 9, and Doherty further teaches wherien a rigidizer is inserted in the pocket. (Fig. 23: rigidizer 80 is inside the pocket)

Regarding claims 6 and 14, Doherty in view of Formica teaches the at least one headgear section of claim 5 and the method of claim 13, and Doherty further teaches wherien the rigidizer includes a clip for connecting the headgear to another device. (Figs. 1-6, Paragraph 190 rigidizer end engages with a frame or cushion of the respiratory mask)

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doherty in view of Formica and further in view of Ekelund et al (US 2008/0034463), hereinafter Ekelund.
Regarding claims 7 and 15, Doherty in view of Formica teaches the at least one headgear section of claim 1 and the method of claim 9, and Formica teaches wherien the headgear section is thermoformed with a rigidizer positioned in the pocket (paragraph 187, fig. 41) to fix the rigidizer to the headgear section (paragraph 187, Formica teaches using heat to fix the rigidizer in the fabric)
Although Formica teaches fixing the rigidizer in place using a heating process, Formica does not explicitly disclose melting a portion of the rigidizer, wherien hardening of the portion of the rigidizer secures the rigidizer to the headgear section.
However, Ekelund et al teaches a nursing cover with a stiffener where the melting a portion of the stiffener secures the stiffener to a cover. (paragraph 28)
Therefore, melting a portion of the rigidizer wherein hardening of the rigidizer secures the rigidizer to the headgear section flows from the combination of Doherty, Formica and Ekelund.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doherty in view of Formica and further in view of Russell (US 2007/0261212), hereinafter Russell.
Regarding claim 8, Doherty in view of Formica teaches the at least one headgear section of claim 1, but does not teach wherien the ultrasonic welding joints comprise flush joints. 
However Russell teaches straps for a helmet (abstract, Fig. 4) wherein components of the strap are ultrasonically welded together creating a smooth seamless strap with a flush joint. (Paragraph 30)
Therefore, it would have been obvious to have provided a Doherty in view of Formica with a flush joint as taught by Russel so that there are no raised edges of or corners on the strap. (Paragraph 30)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785